Exhibit 10.59

 

EXECUTION COPY

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”), entered into on this 25th day of
November, 2011 and effective as of November 28, 2011 (the “Effective Date”), is
by and between Oncure Medical Corp., 188 Inverness Drive West, Suite 650,
Englewood, CO 80112, a Delaware Corporation (the “Corporation”) and George
McGinn (the “Employee”).

 

RECITALS

 

A.                              The Corporation owns, manages and intends to
acquire additional entities, which provide (1) radiation therapy, medical
oncology and related oncology services and (2) physician practice management
services for medical and radiation oncologists.

 

B.                                The Corporation wishes to retain the services
of the Employee on the terms, and subject to the conditions, hereinafter set
forth.

 

C.                                The Employee desires to provide services to
the Corporation on the terms, and subject to the conditions, hereinafter set
forth.

 

D.                               This Agreement shall supersede and replace any
and all other agreements and arrangements between the Employee and the
Corporation regarding the terms and conditions of the Employee’s employment with
the Corporation and/or any of its Affiliates.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties agree as follows:

 

ARTICLE I
DEFINITIONS AND CONSTRUCTION

 

1.1                                        Definitions. For purposes of this
Agreement, unless the context otherwise requires, the following terms have the
respective meanings set out below.

 

a.                                       “Affiliate” shall mean with respect to
any specified Person, any Person, whether present or future, that directly, or
indirectly through one or more intermediaries, controls or is controlled by, or
is under common control with, such specified Person.

 

b.                                       “Agreement” shall have the meaning
ascribed thereto in the preamble of this Agreement.

 

c.                                       “Board” shall mean the members of the
board of directors of Holdings.

 

d.                                       “Cause” shall have the meaning ascribed
thereto in Section 4.2.

 

e.                                       “Change of Control” shall mean and
include each of the following: (a) except in connection with a Qualified
Offering, the acquisition, in one or more

 

1

--------------------------------------------------------------------------------


 

simultaneous transactions or a series of related transactions, of beneficial
ownership (within the meaning of Rule 13d-3 of the Securities Exchange Act of
1934, as amended (the “Exchange Act”) by any Person or any group of Persons who
constitute a group (within the meaning of Section 13d-3 of the Exchange Act),
other than (i) a trustee or other fiduciary holding securities under an employee
benefit plan of Holdings or any Affiliate of Holdings or (ii) a Person or group
in which the Equity Investors control, directly or indirectly, 50% or more of
the voting power immediately following the transaction, of any securities of
Holdings or the Corporation such that, as a result of such acquisition, such
Person or group beneficially owns (within the meaning of Rule 13d-3 of the
Exchange Act), directly or indirectly, fifty percent ore more of the outstanding
voting securities of Holdings or the Corporation, as applicable; (b) a change in
the composition of the Board such that a majority of the members are not
Continuing Directors (except in the case of a capital raising financing
transaction by Holdings or the Corporation); and (c) the sale of all or
substantially all of the assets of Holdings’ or the Corporation’s to an entity
in which the Equity Investors do not control, directly or indirectly, 50% or
more of the voting power immediately following the transaction.

 

f.                                         “Common Stock” means the Common
Stock, $0.001 par value per share, of Holdings.

 

g.                                      “Compensation Committee” shall mean the
compensation committee of the Board.

 

h.                                      “Confidential Information” shall mean
non-public information concerning the Corporation, including without limitation,
financial data, statistical data, strategic business plans, agreements or other
material relating to the business, services or activities of the Corporation and
its Affiliates and trade secrets, market reports, patient files, customer lists,
practices, processes, methods, information relating to government relations and
other similar information that is propriety information of the Corporation or
its Affiliates.

 

i.                                         “Continuing Director” shall mean, as
of any date of determination, any member of the Board who (a) was a member of
the Board on the Effective Date, or (b) was nominated for election or elected to
the Board with the affirmative vote of at least two-thirds (2/3) of the
Continuing Directors who were members of the Board at the time of such
nomination or election.

 

j.                                         The term “control” (including the
terms “controlling,” “controlled by” and “under common control with”) means the
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of a person, whether through the ownership of voting
securities, by contract, or otherwise.

 

k.                                     “Corporation” shall have the meaning
ascribed thereto in the preamble of this Agreement.

 

l.                                         “Disability” shall have the meaning
ascribed thereto in Section 4.4.

 

2

--------------------------------------------------------------------------------


 

m.                                   “Effective Date” shall have the meaning
ascribed thereto in the preamble of the Agreement.

 

n.                                      “Employee” shall have the meaning
ascribed thereto in the preamble of this Agreement.

 

o.                                       “Employment Commencement Date” shall
mean the date on which the Employee reports to the Corporation to commence
performance of his duties described in Section 3.1.

 

p.                                       “Equity Investors” means Genstar
Capital Partners IV, L.P. and the other Persons making an equity investment in
Holdings in connection with the transaction contemplated by that certain
Agreement and Plan of Merger, dated as of July 5, 2006, by and among the
Corporation, Oncure Acquisition Sub, Inc. and Holdings, pursuant to which Oncure
Acquisition Sub, Inc. was merged with and into the Corporation and the
Corporation became a wholly-owned subsidiary of Holdings (the “Merger”).

 

q.                                       “Holdings” shall mean Oncure
Holdings, Inc., a Delaware corporation.

 

r.                                       “Initial Expiration Date” shall have
the meaning ascribed thereto in Section 4.1.

 

s.                                       “Person” shall mean any individual,
corporation, limited or general partnership, joint venture, association, joint
stock company, limited liability company, trust, unincorporated organization or
any other entity, union, or association, or government or any agency or
political subdivision thereof.

 

t.                                         “Qualified Offering” shall mean any
offer for sale of equity securities of the Corporation or Holdings pursuant to
an effective registration statement filed under the Securities Act of 1933, as
amended.

 

u.                                      “Stock Options” shall have the meaning
ascribed thereto in Section 7.4.

 

v.                                        “Subsidiary” shall mean with respect
to any Person, any corporation, association or other business entity of which
securities representing 50% or more of the combined voting power of the total
voting stock (or in the case of an association or other business entity which is
not a corporation, 50% or more of the equity interest) is at the time owned or
controlled, directly or indirectly, by that Person or one or more Subsidiaries
of that Person or a combination thereof.

 

w.                                     “Term” shall have the meaning ascribed
thereto in Section 4.1.

 

1.2                               Construction

 

a.                                       Captions. The captions of Articles,
Sections and Subsections of this Agreement are inserted for convenience only and
shall not affect the meaning or construction of the contents of this Agreement.

 

3

--------------------------------------------------------------------------------


 

b.                                       Mandatory and Permissive Acts. As used
in this Agreement, the words “shall” and “will” refer to mandatory acts; the
word “may” shall refer to permissive acts.

 

c.                                       References. References in this
Agreement to Articles, Sections, and Subsections, unless specifically stated
otherwise, are to the Articles, Sections and Subsections of this Agreement.

 

d.                                       Miscellaneous Terms. The term “or”
shall not be exclusive. The terms “herein”, “hereof’, “hereto”, “hereunder” and
other terms similar to such terms shall refer to this Agreement as a whole and
not merely to the specific article, section paragraph, or clause where such
terms may appear. The term “including” shall mean “including but not limited
to”.

 

ARTICLE II
EMPLOYMENT

 

The Corporation hereby employs the Employee and the Employee hereby accepts
employment with the Corporation, commencing as of the Employment Commencement
Date, for the Term, in the position and with the duties and responsibilities set
forth in Article III, and upon such other terms and conditions set forth in this
Agreement.

 

ARTICLE III
POSITION; DUTIES

 

3.1                               Position and Duties. The Employee shall serve
as the Corporation’s President and Chief Executive Officer (CEO) subject to the
control and direction of the Board with duties and responsibilities that are
customary for such office(s), including, but not limited to, management and
oversight of the Corporation’s Chief Financial Officer, Chief Operating Officer,
General Counsel, Chief Information Officer, Chief Development Officer, VP of
Human Resources and other functions to be determined by the Board. The Employee
shall have such other powers and duties as may be designated from time to time
by the Board.

 

3.2                               Good Faith Efforts. The Employee will use his
good faith efforts to perform his duties and discharge his responsibilities
pursuant to this Agreement competently, carefully and faithfully. In determining
whether or not the Employee has used his good faith efforts hereunder, the
Corporation’s delegation of authority to other employees and all surrounding
circumstances shall be taken into account and the Employee’s good faith efforts
shall not be judged solely on the Corporation’s earnings.

 

ARTICLE IV
TERM OF EMPLOYMENT; TERMINATION

 

4.1                               Term. The Employee’s employment shall commence
on the Employment Commencement Date and shall terminate on the one-year
anniversary of the Effective Date (the “Initial Expiration Date”); provided,
that on the Initial Expiration Date and on the last day of any subsequent
extension to the term of this Agreement, the term of this

 

4

--------------------------------------------------------------------------------


 

Agreement automatically shall be extended for an additional one (1) year term
unless either party gives written notice to the other not less than three
(3) months prior to the end of the then current term that it does not desire to
extend the term of this Agreement. The “Term” of this Agreement means the period
from the Effective Date through the Initial Expiration Date, and includes any
renewal term, subject in each case to the earlier termination of this Agreement
for any reason. If the Corporation gives written notice of non-renewal, then it
will be considered termination without Cause and the Employee shall be entitled
to the severance pay set forth in Section 4.6, subject to the provisions of
Section 4.7.

 

4.2                               Termination by the Corporation. The
Corporation may terminate this Agreement at any time and for any reason or no
reason at all. In the event of a termination of this Agreement by the
Corporation without Cause, subject to the provisions of Section 4.7, the
Corporation shall pay to the Employee the severance pay set forth in
Section 4.6. For purposes of this Agreement, “Cause” means any of the following:
(a) the Employee enters a plea of guilty or nolo contendere to, or is convicted
of, a felony or any other criminal act involving dishonesty, or theft; (b) the
Employee has committed gross negligence, willful misconduct or a breach of his
fiduciary duties in carrying out his duties hereunder; (c) the Employee
materially breaches this Agreement and fails to cure such breach (in the event
that such breach is capable of being cured) within 30 days following receipt of
notice from the Corporation setting forth in reasonable detail the nature of
such breach; (d) the Employee habitually uses drugs or alcohol and such use
constitutes an abuse thereof; (e) the Employee engages in willful misconduct in
the performance of his duties hereunder that has a material adverse effect on
the Corporation; or (f) the Employee engages in material dishonesty or fraud in
the performance of his duties hereunder. Upon any termination of this Agreement
by the Corporation for Cause, the Employee shall have no right to compensation
or bonus payments under Sections 7.1 or 7.2 or to participate in any employee
benefit programs (other than amounts previously earned but not yet paid and such
programs as the Corporation is, by law, required to allow his participation).

 

4.3                               Constructive Termination. In the event that
(a) with or without a change in his title or formal corporate action, there
shall be a material diminution in the nature or scope of the authorities,
powers, duties or responsibilities of the Employee set forth in Article III of
this Agreement; (b) the Employee’s annual base salary is materially decreased by
the Corporation, without consent of the Employee; (c) the Corporation fails to
pay the Employee’s compensation or provide the Employee benefits when due;
(d) the Corporation materially breaches this Agreement or the performance of its
duties and obligations hereunder (including any failure to adopt an annual bonus
plan in accordance with the provisions of Section 7.2), the Employee, by written
notice delivered to the Corporation within 30 days of the event or occurrence
constituting a constructive termination hereunder, may resign his employment
hereunder 30 days following delivery of such notice, and such resignation shall
be deemed to be a termination by the Corporation without Cause, provided,
however, that the Corporation shall have the right to cure any such constructive
termination within 30 days of its receipt of such notice. If the Employee’s
employment is terminated pursuant to this Section 4.3, then the Employee shall
be entitled to the severance pay described in Section 4.6, subject to the
provisions of Section 4.7.

 

5

--------------------------------------------------------------------------------


 

4.4                               Death or Disability. This Agreement and the
obligations of the Corporation hereunder will terminate upon the Employee’s
death or Disability. For purposes of this Agreement, “Disability” shall mean
that for a period of (6) six months in any twelve (12) month period, the
Employee is incapable of substantially fulfilling his employment
responsibilities and duties because of physical, mental or psychological
incapacity resulting from injury, sickness or disease.

 

4.5                               Termination by the Employee. The Employee may
terminate this Agreement and his employment with the Corporation at any time for
any reason or no reason at all by giving the Corporation at least thirty (30)
days’ prior written notice. The Corporation may relieve the Employee of any or
all of his duties and responsibilities at any time following the giving of any
such notice and such action will in no event constitute a constructive
termination under Section 4.3 or termination by the Employee without Cause
(provided, that the Employee shall be entitled to continue to be compensated in
accordance with this Agreement at his then-current base salary through the date
of termination). Upon any termination of this Agreement by the Employee pursuant
to this Section 4.5, the Employee shall have no right to compensation or bonus
payments under Sections 7.1 or 7.2 or to participate in any employee benefit
programs (other than amounts previously earned but not yet paid and such
programs as the Corporation is, by law, required to allow his participation).

 

4.6                               Termination by the Corporation Without Cause.

 

(a)                                  In the event of a termination of this
Agreement by the Corporation without Cause, subject to the provisions of
Section 4.7, the Corporation shall pay to the Employee, as severance pay, an
amount equal to twelve (12) months of the Employee’s annual base salary as in
effect immediately prior to such termination. Such severance pay shall be paid
by the Corporation to the Employee in equal installments in accordance with the
Corporation’s normal payroll practices over a period of twelve months and shall
commence no later than 60 days following the Employee’s termination from
employment.

 

 

(b)                                 In addition, in the event of a termination
of this Agreement by the Corporation without Cause, for a period of up to twelve
(12) months following the Employee’s date of termination or until the date the
Employee is no longer eligible for “COBRA” continuation coverage or the date the
Employee first violates any of the restrictive covenants set forth in Articles
VII or IX, whichever is earlier, the Corporation shall provide the Employee, his
spouse and his eligible dependents with access to continued coverage in all
group health plans in which he participated as of the last day of the Term upon
terms substantially identical to those in effect on the last day of the Term
(“Continued Coverage”); provided that if such Continued Coverage would result in
penalties under Section 4980D of the Internal Revenue Code of 1986, as amended
then the Corporation may in its sole discretion provide that (i) the Employee
shall pay to the Corporation, on an after-tax basis, a monthly amount equal to
the full premium cost of the Continued Coverage (determined in accordance with
the methodology under the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended, ) for such month and (ii) within 30 days of such premium
payment, the Corporation shall reimburse the

 

6

--------------------------------------------------------------------------------


 

Employee in cash (less required withholding) an amount equal to the sum of
(A) the excess of (x) the full premium cost of the Continued Coverage for such
month over (y) any premium amount that would have been payable by the Employee
if the Employee had been actively employed by the Corporation for such month and
(B) an additional tax “gross up” payment to cover all estimated applicable
local, state and federal income and payroll taxes imposed on the Employee with
respect to the Continued Coverage.

 

4.7                               Release of the Corporation. As a condition to
receiving the severance payments and benefits described herein, (1) within 45
days of the Employee’s termination of employment, the Employee shall be required
to execute and deliver to the Corporation, and not subsequently revoke, a
general release of all claims, including, but not limited to, claims for
wrongful termination, for employment discrimination under Title VII of the Civil
Rights Act of 1964, as amended, and claims under the Americans with Disabilities
Act of 1990, the Equal Pay Act of 1963, the Age Discrimination in Employment Act
of 1967, the Older Workers Benefit Protection Act of 1990, the Civil Rights Act
of 1866, the Family and Medical Leave Act of 1993, the Civil Rights Act of 1991,
the Employee Retirement Income Security Act of 1974 and any equivalent state,
local and municipal laws, rules and regulations, he or his estate or legal
representatives may have against the Corporation and its Subsidiaries and
Affiliates, and the officers, directors, shareholders and agents of each of
them, in each case in such form as may be reasonably requested by the
Corporation and (2) the Employee shall comply with any provisions of this
Agreement that survive such termination. The provisions of this Section 4.7
shall survive any termination of this Agreement.

 

ARTICLE V
DEVOTION OF THE EMPLOYEE’S TIME TO DUTIES

 

The parties agree that the Employee will devote substantially full time during
normal business hours (exclusive of periods of sickness and Disability and of
such normal holiday and vacation periods as have been established by the
Corporation) to the affairs of the Corporation; provided, however, that the
Employee will be permitted to devote a limited amount of time, without payment
therefore of salary and wages, to charitable or similar organizations and to
such other businesses and/or investment activities as are not barred by the
provisions of Article IX and which do not interfere with the provision of
services hereunder.

 

ARTICLE VI
OTHER COVENANTS OF EMPLOYEE

 

Business Opportunities. The Employee agrees to promptly present to the
Corporation all potential opportunities for acquisitions, joint ventures and
similar transactions in the cancer care radiation therapy sector, which are
presented to the Employee during the Term as long as this Agreement is in
effect.

 

7

--------------------------------------------------------------------------------


 

ARTICLE VII

COMPENSATION AND EXPENSES

 

7.1          Salary. Commencing on the Employment Commencement Date, the
Corporation shall pay the Employee an annual base salary of four hundred
thousand dollars ($400,000) which amount shall thereafter be reviewed by the
Board or the Compensation Committee at the end of each fiscal year commencing
with the fiscal year ending December 31, 2012. The Corporation will pay the
Employee his annual salary in accordance with the Corporation’s normal payroll
practices.

 

7.2          Annual Bonus. The Employee shall be eligible to earn an annual
bonus as determined by the Compensation Committee or Board. The bonus will be
based upon the achievement by the Corporation of certain objectively
determinable financial performance targets directly tied to revenue growth and
EBITDA performance of the Corporation or such other objectives established by
the Board or the Compensation Committee and approved by the Board. For each year
of the Term, the Corporation shall adopt an annual bonus program affording the
Employee an opportunity to earn bonuses equal to at least 100% of his annual
base salary. The annual bonus, if any, shall be paid on or before April 15th of
the calendar year following the year for which such annual bonus is earned.

 

7.3          Options. On or as soon as reasonably practicable following the
Employment Commencement Date, and subject to approval by the Compensation
Committee or Board, the Employee will receive an option to purchase 900,000
shares of Common Stock, at a per share exercise price equal to the fair market
value per share on the date of grant, pursuant to the terms of Holdings’ Equity
Incentive Plan (the “Stock Options”). The Stock Options shall vest with respect
to 225,000 shares of Common Stock on the first anniversary of the date of grant
with the remaining 675,000 shares of Common Stock subject to the Stock Options
vesting monthly over 36 months following the first anniversary of the date of
grant.

 

7.4          Change of Control Bonus. Provided the Employee remains continuously
employed by the Corporation or one of its affiliates through a Change of
Control, the Employee will be entitled to receive a one time cash bonus payable
within 15 days following the Change of Control (the “Change of Control Bonus”).
Notwithstanding the forgoing, if the Executive is terminated by the Corporation
without Cause pursuant to Section 4.2 after the Corporation has entered into a
binding letter of intent and the Change of Control described in such letter of
intent occurs within six months following such termination, the Executive shall
be entitled to receive the Change of Control Bonus, if any, as if he had
remained continuously employed through the date of the Change of Control. The
amount of the Change of Control Bonus will be as follows, determined on the
basis of MOIC (as defined below):

 

If MOIC is:

 

Change of Control Bonus

 

Less than or equal to 0.49x

 

$

1,000,000

 

Greater than 0.49x, but less than 0.66x

 

$

1,250,000

 

Equal to or greater than 0.66x, but less than 1.0x

 

$

1,500,000

 

Equal to or greater than 1.0x

 

$

1,750,000

 

 

8

--------------------------------------------------------------------------------


 

(a)           “MOIC” means the multiple of invested capital realized by Genstar
Capital Partners IV, L.P. in connection with a Change of Control, calculated as
the quotient obtained by dividing (i) all Net Proceeds by (ii) all Invested
Capital.

 

(b)           “Net Proceeds” means the aggregate amount of any cash and the fair
market value of any securities, as determined by the Board in its sole
discretion, that is received by Genstar Capital Partners IV, L.P. in connection
with a Change of Control. For the avoidance of doubt, any consideration payable
to Genstar Capital Partners IV, L.P. pursuant to a Change of Control which has
not been distributed, including because of an escrow, seller note, earnout or
other deferred payment, shall not be deemed to be Net Proceeds until Genstar
Capital Partners IV, L.P. receive cash in respect of such consideration due to
the lapse of all applicable conditions or restrictions.

 

(c)           “Invested Capital” shall mean the aggregate capital contributions
made by Genstar Capital Partners IV, L.P. in Holdings.

 

7.5          Expenses. It is understood and agreed that the services required of
the Employee by the Corporation will require the Employee to incur
entertainment, travel and other expenses on behalf of the Corporation. The
Corporation will reimburse or advance funds to the Employee for all reasonable
travel, entertainment and miscellaneous expenses incurred in connection with the
performance of his duties under this Agreement, provided that the Employee
properly accounts for such expenses to the Corporation in accordance with the
Corporation’s practices. Such reimbursement or advances will be made in
accordance with policies and procedures of the Corporation in effect from time
to time relating to reimbursement of our advances to executive officers.

 

7.6          Vacation. Each year during the Term, in accordance with policies
and procedures of the Corporation in effect from time, the Employee will be
entitled to six (6) weeks of vacation without loss of compensation or other
benefits to which he is entitled under this Agreement, to be taken at such times
as the Employee may select and the affairs of the Corporation may permit.

 

7.7          Employee Benefit Programs. Without any reduction in the
compensation to which the Employee is entitled under the provisions of Sections
7.1 and 7.2 (other than payment of the Employee’s share of premiums or plan
contributions), during the Term the Employee will be entitled to participate in
any health insurance, disability, sick leave, pension insurance or other
employee benefit plan that is maintained at that time by the Corporation for its
executive officers including programs of life and medical insurance for his
family and reimbursement of membership fees in industry related professional
organizations. During the Term, the Corporation shall maintain a policy of
directors and officers’ liability insurance with policy limits and terms
appropriate for the Corporation’s size and business activities, and shall ensure
that the Employee is covered by such policy.

 

ARTICLE VIII

COVENANT OF CONFIDENTIALITY

 

The Employee acknowledges that during his employment he will learn and will have
access to Confidential Information regarding the Corporation and its Affiliates.
All records, files, materials and Confidential Information (excluding personal
items obtained

 

9

--------------------------------------------------------------------------------


 

by the Employee in the course of his employment with the Corporation and that do
not contain Confidential Information) are confidential and proprietary and shall
remain the exclusive property of the Corporation or its Affiliates, as the case
may be. The Employee will not, except in connection with and as required by his
performance of his duties under this Agreement, for any reason use for his own
benefit or the benefit of any Person or entity with which he may be associated
or disclose any such Confidential Information to any Person for any reason or
purpose whatsoever without the prior written consent of the Board unless such
Confidential Information previously shall have become public knowledge through
no action by or omission of the Employee.

 

ARTICLE IX

COVENANT NOT TO COMPETE

 

9.1          Covenant. Without limitation to any fiduciary or other legal
responsibilities that the Employee may have to the Corporation, the Employee
agrees that during his employment with the Corporation and for a period of
twelve (12) months following the termination of his employment, without the
prior written consent of the Corporation, he will not directly or indirectly
carry on, be engaged in, own, operate, control or participate in the ownership,
management, operation or control of or have any financial interest in or
otherwise be connected with, any Person, or business (whether as an employee,
officer, director, agent, security holder, creditor, consultant, or otherwise)
that is or may be engaged in any business activity that is the same as, similar
to, or competitive (directly or indirectly) with any radiation oncology business
engaged in by the Corporation and/or its Affiliates. Notwithstanding the
foregoing, nothing herein shall be deemed or construed to, or shall bar or
preclude the Employee from acquiring directly or indirectly not more than five
percent (5%) of the securities, by value or voting power, in any publicly-traded
company that engages in any activity competitive with any activity engaged in by
the Corporation and/or any of its Affiliates.

 

9.2          Non-Solicitation. The Employee hereby agrees that during his
employment with the Corporation and for a period of twelve (12) months following
the termination of his employment, without the prior written consent of the
Corporation, he shall not, on his own behalf or on behalf of any Person,
directly or indirectly, hire or solicit the employment of any employee who has
been employed by the Corporation and/or any of its Affiliates at any time during
the six (6) months immediately preceding such date of hiring or solicitation.

 

9.3          Severability. The parties hereto agree that the covenants of
non-competition contained herein are reasonable covenants under the
circumstances. The parties intend that the covenant contained in Section 9.1 be
construed as a series of separate covenants, one for each city, county, state,
territory, possession or federal district of the United Sates covered by the
covenant. Except for geographic coverage, each separate covenant will be
considered identical in terms to the covenant contained in Section 9.1. If, in
any judicial proceeding, a court refuses to enforce any of the separate
covenants described in this Section 9.3, the unenforceable covenant will be
considered eliminated from these provisions for the purpose of those proceedings
to the extent necessary to permit the remaining separate covenants to be
enforced. The Employee

 

10

--------------------------------------------------------------------------------


 

agrees that any breach of the covenants contained in this Article IX would
irreparably injure the Corporation. Accordingly, the Employee agrees that the
Corporation, in addition to pursuing any other remedies it may have at law or in
equity, shall be entitled to obtain an injunction against him from any court
having jurisdiction over the matter, restraining any further violation of this
Article IX and/or withhold any further payments due to the Employee.

 

ARTICLE X

ASSIGNABILITY

 

The rights and obligations of the Corporation under this Agreement shall inure
to the benefit of and be binding upon the successors or assigns of the
Corporation. The Employee’s obligations hereunder may not be assigned or
alienated and any attempt to do so by him will be void.

 

ARTICLE XI

MISCELLANEOUS PROVISIONS

 

11.1        Severance of Provision. If any provision of this Agreement otherwise
is deemed to be invalid or unenforceable or is prohibited by the laws of the
state or jurisdiction where it is to be performed, this Agreement shall be
considered divisible as to such provision and such provision shall be
inoperative in such state or jurisdiction and shall not be part of the
consideration moving from either of the parties to the other. The remaining
provisions of this Agreement shall be valid and binding and of like effect as
though such provisions were not included.

 

11.2        Notice and Address. All notices, offers, acceptance and any other
acts under this Agreement (except payment) shall be in writing, and shall be
sufficiently given if delivered to the addresses in person, by Federal Express
or similar receipted delivery, if mailed, postage prepaid, by certified mail
return receipt requested (and in each case notice shall be deemed delivered and
effective upon receipt thereof by the recipient), as follows:

 

To the Employee:         George McGinn

6200 Hickory Valley Road

Nashville, Tennessee 37205

 

To the Corporation:     General Counsel

 

Or any current address if different from above, or to such other address as
either of them, by notice to the other may designate from time to time.

 

11.3        Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. The execution of this
Agreement may be by actual or facsimile signature.

 

11

--------------------------------------------------------------------------------


 

11.4        Arbitration of Disputes. In the event of any controversy or claim,
whether based on contract, tort, statute, or other legal or equitable theory
(including but not limited to any claim of fraud, misrepresentation, or
fraudulent inducement) arising out of or related to this agreement, or any
subsequent agreement between the parties (“dispute”) and if the dispute cannot
be resolved by negotiation, the parties agree to submit the dispute to
arbitration pursuant to this section and the then-current rules and supervision
of the American Arbitration Association. The arbitration shall be held in or
near Dallas, Texas. Notwithstanding anything to the contrary herein, any party
may seek injunctive relief for any breach or threatened breach of this Agreement
or any provision of this Agreement from any court of competent jurisdiction.

 

11.5        Attorney’s Fees. In the event that there is any controversy or claim
arising out of or relating to this Agreement, or to the interpretation, breach
or enforcement thereof and any action or proceeding including that in
arbitration as provided for in Section 11.4 of this Agreement, is commenced to
enforce the provisions of this Agreement, the prevailing party shall be entitled
to an award by the court or arbitrator, as appropriate, of reasonable attorney’s
fees, costs and expenses.

 

11.6        No Violations. The Employee hereby represents and warrants to the
Corporation that the execution, delivery and performance of this Agreement does
not violate or conflict with the terms of any other agreement to which the
Employee is a party.

 

11.7        Withholdings. All payments to the Employee under this Agreement
shall be reduced by all applicable withholding required by federal, state or
local law.

 

11.8        Governing Law. This Agreement and any dispute, disagreement, or
issue of construction or interpretation arising hereunder whether relating to
its execution, its validity, the obligations provided therein or performance
shall be governed or interpreted according to the internal laws of the State of
Delaware without regard to choice of law considerations.

 

11.9        Entire Agreement. This Agreement constitutes the entire Agreement
between the parties and supersedes all prior oral and written agreements between
the parties hereto with respect to the subject matter hereof. Neither this
Agreement nor any provision hereof may be changed, waived, discharged or
terminated orally, except by a statement in writing signed by the party or
parties against which enforcement or the change, waiver, discharge or
termination is sought.

 

11.10      Code Section 280G. The Corporation and the Employee agree that in the
event of a transaction that may result in any payment or benefit to be received
by the Employee, pursuant to this Agreement or otherwise, being treated as an
“excess parachute payment” pursuant to Section 280G of the Code, they will
reasonably and in good faith take such actions as may be reasonably available to
them to eliminate or reduce the impact of Section 280G of the Code, including
seeking shareholder approval of payments to be made to the Employee in
accordance with the regulations promulgated under Section 280G of the Code.

 

12

--------------------------------------------------------------------------------


 

11.11      Compliance with Section 409A of the Internal Revenue Code.

 

(a)           All payments of “nonqualified deferred compensation” (within the
meaning of Section 409A of the Code (together with Department of Treasury
regulations and other official guidance issued thereunder, “Section 409A”)) are
intended to comply with the requirements of Section 409A, and shall be
interpreted in accordance therewith. No party individually or in combination
with any other may accelerate any such deferred payment, except in compliance
with Section 409A, and no amount shall be paid prior to the earliest date on
which it is permitted to be paid under Section 409A.

 

(b)           Unless otherwise expressly provided, any payment of compensation
by the Corporation to the Employee, whether pursuant to this Agreement or
otherwise, shall be made within two and one-half months (2-1/2 months) after the
end of the later of the calendar year or the Corporation’s fiscal year in which
the Employee’s right to such payment vests (i.e., is not subject to a
substantial risk of forfeiture for purposes of Section 409A). Such amounts shall
not be aggregated with any other payments and shall not be subject to the
requirements of subsection (d) below applicable to “nonqualified deferred
compensation.”

 

(c)           Notwithstanding anything in this Agreement to the contrary, to the
extent that any payment or benefit constitutes non-exempt “nonqualified deferred
compensation” for purposes of Section 409A, and such payment or benefit would
otherwise be payable or distributable hereunder by reason of the Employee’s
termination of employment, all references to the Employee’s termination of
employment shall be construed to mean a “separation from service,” as defined in
Treasury Regulation Section 1.409A-1(h) (a) “Separation from Service”), and the
Employee shall not be considered to have a termination of employment unless such
termination constitutes a Separation from Service with respect to the Employee.
If this Section 11.12(c) applies, such payments or benefits that are subject to
Section 409A shall be paid (or, in the event of any installment payments, shall
commence to be paid) on the date that the Corporation determines within sixty
(60) days following the date of the Employee’s Separation from Service.

 

(d)           Notwithstanding anything in Section 11.11(c) to the contrary, if
the Employee is a “specified employee” on the date of the Employee’s Separation
from Service, any benefit or payment that constitutes non-exempt “nonqualified
deferred compensation” (within the meaning of Section 409A) shall be delayed in
order to avoid a prohibited payment under Section 409A(a)(2)(B)(i) of the Code,
and any such delayed payment shall be paid to the Employee in a lump sum during
the ten (10) day period commencing on the earlier of (i) the expiration of the
six-month period measured from the date of the Employee’s Separation from
Service, or (ii) the Employee’s death. To the greatest extent permitted under
Section 409A, any separate payment or benefit under the Agreement will not be
deemed to constitute “nonqualified deferred compensation” subject to
Section 409A and the six-month delay requirement to the extent provided in the
exceptions in Treasury Regulation Section 1.409A-1(b)(4),
Section 1.409A-1(b)(9) or any other applicable exception or provision of
Section 409A.

 

13

--------------------------------------------------------------------------------


 

(e)           Section 11.12(d) above shall not apply to that portion of any
amounts payable upon a Separation from Service which shall qualify as
“involuntary severance” under Section 409A because such amount does not exceed
the lesser of (1) two hundred percent (200%) of the Employee’s annualized
compensation from the Corporation for the calendar year immediately preceding
the calendar year during which the Separation from Service occurs, or (2) two
hundred percent (200%) of the annual limitation amount under Section 401(a)(17)
of the Code for the calendar year during which the Separation from Service
occurs.

 

(f)            With respect to any continuation healthcare coverage provided
under the Agreement, if during the period of continuation coverage, any plan
pursuant to which such benefits are provided ceases to be exempt from the
application of Section 409A under Treasury Regulation Section 1.409A-1(a)(5),
then an amount equal to each such remaining premium shall thereafter be paid to
the Employee as currently taxable compensation in substantially equal monthly
installments over the remainder of the continuation coverage period.

 

(g)           With respect to any reimbursements or in-kind benefits, such
reimbursements or benefits shall be provided in a manner that complies with
Treasury Regulation Section 1.409A-3(i)(1)(iv), including the following: (i) in
no event shall such benefits or reimbursements be provided later than the last
day of the Employee’s taxable year following the taxable year in which the
expense was incurred or obligation arose, (ii) the amount of expenses eligible
for reimbursement, or in-kind benefits provided, during the Employee’s taxable
year may not affect the expenses eligible for reimbursement, or in-kind benefits
provided, in any other taxable year of the Employee, and (iii) the right to
reimbursements or in-kind benefits is not subject to liquidation or exchange for
another benefit.

 

(h)           For purposes of this Agreement any installment payments made on
separate dates shall be treated as a series of separate and distinct payments
for purposes of Section 409A.

 

(i)            If the parties hereto determine that any payments or benefits
payable under this Agreement intended to comply with Section 409A do not so
comply, the Employee and the Corporation agree to amend this Agreement, or take
such other actions as the Employee and the Corporation deem necessary or
appropriate, to comply with the requirements of Section 409A, while preserving
benefits that are, in the aggregate, no less favorable than the benefits as
provided to the Employee under this Agreement. If any provision of the Agreement
would cause such payments or benefits to fail to so comply, such provision shall
not be effective and shall be null and void with respect to such payments or
benefits, and such provision shall otherwise remain in full force and effect.
Notwithstanding anything herein to the contrary, no amendment may be made to
this Agreement if it would cause the Agreement or any payment hereunder not to
be in compliance with Code Section 409A

 

(Signature Page Follows)

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Employee and the Corporation have executed this
Agreement as of this 25th day of November, 2011.

 

 

 

THE CORPORATION

 

 

 

Oncure Medical Corp.

 

 

 

 

 

By:

/s/ James Nadauld

 

 

 

 

 

 

THE EMPLOYEE

 

 

 

 

 

 

 

/s/ George McGinn

 

George McGinn

 

--------------------------------------------------------------------------------